Citation Nr: 0719345	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for sensorineural bilateral 
hearing loss.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

FINDING OF FACT

The veteran's sensorineural bilateral hearing loss has been 
related medically to his military service. 

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in the 
veteran's active duty.  38 U.S.C.A. §§ 101(24),  106, 1101, 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  In June 2004, the veteran notified 
VA that he had no additional relevant medical evidence to 
submit.

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the claims, those matters are not 
currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Service Connection

The veteran seeks service connection for bilateral hearing 
loss, which he contends was caused by noise exposure while in 
active service.  Specifically, the veteran has stated that 
while assigned to Attack Squadron THIRTY SIX he spent two 
days a week standing guard on the flight line, in close 
proximity to aircraft, without the benefit of ear protection.  
While the veteran's military personnel records do not reflect 
guard duty, the Board notes that this type of duty is typical 
on naval aircraft carriers and would not necessarily be 
recorded in the veteran's military personnel records. 

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West,  
12 Vet. App. 247, 253 (1999).  

A private examination in December 2003 resulted in a 
diagnosis of moderate bilateral sensorineural hearing loss.  
During that examination, the audiologist noted that the 
veteran had a history of excessive noise exposure in the 
Navy, in the field of aviation or aircraft noise.  
Handwritten notes during the exam indicate that no noise 
protection was used, which is consistent with the veteran's 
statements of record.  No post-service noise exposure was 
indicated, and the veteran has specifically denied such 
exposure.  Hearing thresholds plotted on the December 2003 
audiogram appear to satisfy the requirements of 38 C.F.R. 
§ 3.385 for hearing loss disability.

The examiner opined that the veteran's hearing loss may as 
likely as not be attributed to excessive noise exposure while 
in the military.  The opinion is credible, because it is 
based on facts found to be consistent with the veteran's 
service.  It being the sole opinion of record, and absent 
evidence to the contrary, the Board is not in a position to 
further question the opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The requisite medical evidence of a 
nexus is of record.  Service connection is warranted for 
sensorineural bilateral hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


